 ILLINOIS BELL TELEPHONE CO.Illinois Bell Telephone Company and Telephone Com-mercialEmployersUnionandCommunicationsWorkers of America,AFL-CIOandLocal Unions134, 165,315, 336 and 399 of the InternationalBrotherhood of Electrical Workers,AFL-CIOIllinoisBell Telephone Company I and Communica-tionsWorkers of America,AFL-CIO,Petitioner?Cases 14-UC-49, 14-UC-50, 14-UC-51, and 14-RC-7811January 20, 1976DECISION ON REVIEW, ORDER, ANDDIRECTION OF ELECTIONSBY CHAIRMAN MURPHY AND MEMBERS FANNINGAND PENELLOOn February 4, 1975, the Regional Director forRegion 14 issued a Decision and Clarification of Bar-gaining Units, and Order Dismissing Petition in theabove-entitled proceedings, in which he granted theEmployer's requests to clarify three existing depart-mental units of its traffic services, plant, and com-mercial employees, respectively, by adding to thememployees engaged in similar duties employed in thearea known as the Illinois District of the Southwest-ern Bell Telephone Company (herein called South-western Bell) and hired by the Employer in connec-tion with its acquisition of the facilities in that areaon January 1, 1975. He accordingly dismissedCWA's petition for a separate unit of Illinois Districtemployees.Thereafter, in accord with Section 102.67 of theNational Labor Relations Board Rules and Regula-tions, Series 8, as amended, CWA filed a timely re-quest for review of the Regional Director's decisionon the grounds,inter alia,that neither Board prece-dent nor the record evidence supports the abovefindings. The Employer filed opposition to the re-quest for review.iThe ,Regional Director,in view of his dismissal of the petition in Case14-RC-7811,found it unnecessary to rule on Southwestern Bell's motion todismiss the petition in Case 14-RC-7811 on grounds that it is not a jointemployer. In view of our ultimate findings herein, we shall pass on thismotion. The record is devoid of any evidence which shows that, subsequentto January 1, 1975, Southwestern Bell retains control over any employees inthe Illinois District involved herein or any other indicia on which to estab-lish a point employer relationship between Illinois Bell and SouthwesternBell.Therefore,we hereby grant the motion of Southwestern Bell to theextent that we delete its name from the caption in Case 14-RC-7811.We further find that the current contract between Southwestern Bell andthe CWA does not constitute a contract bar as to the employees in theIllinoisDistrict even though Illinois Bell has agreed to continue implemen-tation of the terms of that contract pending decision herein.It is clear thatIllinois Bell did not agree to be bound by those terms other than to applythem as continuing terms and conditions of employment for this period.2Referredto herein as CWA.485By telegraphic order dated June 6, 1975, the Na-tional Labor Relations Board granted the request forreview. Thereafter, the Employer and SouthwesternBell filed separate briefs on review.Pursuant to the provisions of Section 3(b) of -theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the entire record in thiscase with respect to the issues under review, includ-ing briefs on review, and makes the following find-ings:Prior to January 1, 1975, CWA represented the Il-linoisDistrict employees here involved as part of asystemwide unit of Southwestern Bell's employees.On January 1, 1975, the Employer acquired the Illi-nois District, which consisted of eight exchanges withapproximately 660 nonmanagement and approxi-mately 70 management employees.At the time of the Employer's acquisition of South-westernBell's IllinoisDistrict, employees of the Em-ployer were represented in systemwide departmentalunits; state and suburban commercial departmentemployees were represented by the Telephone Com-mercial Employees' Union (hereinafter referred to asTCEU); 3 companywide traffic services or operatorservices employees were represented by CWA Dis-trict 5; and companywide plant department employ-eeswere represented by the International Brother-hood of Electrical Workers, Local Unions 134, 165,315, 336, and 399 (hereinafter referred to as theIBEW). The CWA by its petition seeks to representthe employees of the Illinois District as a separateappropriate unit and contends that under no circum-stances should these employees be accreted to theexisting Illinois Bell units without self-determinationelections 4Illinois Bell serves approximately 83 percent of thephones in the State of Illnois, as well as Lake andPorter Counties in the State of Indiana. It is dividedgeographically for administrative purposes into theChicago, state, and suburban operations. The stateoperation is divided into upstate and downstate ar-eas.The Illinois District, involved herein, is in thedownstatearea.Each operation is headed by a vicepresident. Each area is headed by a general managerand is divided into divisions and then further divided'TCEU represented the Chicago area commercial department employeesin a separate unit.4 TCEU maintains that self-determination elections in separate depart-mental units are appropriate The IBEW did not take a position because ofthe "no-raid" pact of AFL-CIO. CWA District 5, which currently repre-sents traffic services or operator services employees of Illinois Bell, did notintervene in this proceeding,on its own behalf, as its interests were repre-sented by the CWA International.Each Union, however, indicated that it is willing to represent any of theIllinoisDistrict employees that may be added to its respective units.222 NLRB No. 68 486DECISIONS OF NATIONAL LABOR RELATIONS BOARDinto districts. Separate districts are designated fordifferent departments. In the downstate area thereare presently five plant districts, four commercial dis-tricts, two switching districts, and one building sup-plies and motor vehicle district, which is a depart-ment within the plant unit. Operator services are notwithin the district structure.As noted above, there are approximately 660 non-management employees in the Illinois District, withapproximately 83 employees in the commercial de-partment, approximately 283 in operator services orthe traffic department, and approximately 298 plantdepartment employees. The transferral of the IllinoisDistrict will involve 3 commercial offices, 2 operatoroffices, and 10 central offices. There are five workcenters or garages in the plant department, and eighttelephone exchanges, of which three require no em-ployees.Illinois Bell will provide the same services to cus-tomers in the Illinois District which were previouslyprovided by Southwestern Bell. The Illinois Districtemployees will continue to perform the same func-tions, at the same locations, with basically the samesupervision. The nature of the work previously per-formed by Illinois District employees will be substan-tially unchanged, as the practice guidelines which setforth the manner in which work is to be performedare established by American Telephone and Tele-graph, the parent corporation of the Bell System. Ingeneral the employees' job classifications will remainthe same. It is also clear that certain services willcontinue to be performed by Southwestern Bell butonly until such timeas IllinoisBell can provide theservices for itself .5 Benefits and working conditionsfor employees in the Illinois District will remain es-sentailly the same.Hospitalization and insuranceplans of Illinois Bell and SouthwesternBell are al-most identical, as are the pension, disability, anddeath benefits. Both companies havesimilartuitionprograms, service anniversary gifts, and telephoneconcession services. Both companies offer the samenumber of paid holidays. Comparison of the wagescalesof the companies indicate that for some posi-tions Illinois Bell has a higher beginning salary andin others a lower ceiling than Southwestern Bell.It is apparent from the record that there are anumber of factors, including the integrated nature ofoperations, central control of management and laborrelations, and similarity of classifications and work-ing conditions throughout the Illinois Bell systemwhich support a finding that systemwide departmen-tal units ofIllinoisBell's operations, including those5Estimates for the transfer of these service functions to Illinois Bell rangefrom 6 months to more than2 years.recently acquired from Southwestern Bell, are appro-priate.The . Board has long believed that the optimumunit for collective bargaining for employees of publicutilities is one which is systemwide in scope .6 Howev-er, the Board has also recognized that the optimumunit is not necessarily the only grouping of employ-ees which may be appropriate for bargaining purpos-es in order to "assure to employees the fullest free-dom in exercising the rights guaranteed by [the]Act." I The Board determines whether or not thefacts support a finding that employees sought share asufficiently distinct community of interest to warranttheir establishment as a separate bargaining unit.8Here the consolidation and subsequent adminis-trative and operational reorganization has not mate-riallyaffected the newly acquired operation. Al-though the Illinois District will eventually become anintegral part of the Employer's system, at present it isa complete and separate entity. It operates in thesame geographical area, with substantially the samesupervisory and rank-and-file personnel performingthe same duties that they performed before the ac-quisition by Illinois Bell, at the same locations, in thesame job classifications, and at the same rates of pay.It is true that a finding that the Illinois District em-ployees may constitute an appropriate unit will resultin some additional fragmentation of the Illinois Bell'soperations should the Illinois District employeeselect to be represented in the Illinois District unit.We note, however, that the Illinois Bell system is al-ready fragmentized into several units. Notwithstand-ing the fact that a unit of Illinois District employeeswould be somewhat smaller than the major IllinoisBell units 9 and organized on a districtwide basisrather than along function lines,10 we find that theIllinoisDistrict employees have a sufficiently distinctidentity to warrant a finding that a unit of these 660employees is acceptable as a historical unit even in apublic utility.Accordingly, we find, contrary to the Regional Di-rector, that the Illinois District employees do notconstitute an accretion to the Illinois Bell departmen-tal units, and that the mere transfer of employmentto Illinois Bell does not deprive the Illinois Districtemployees of their right freely to designate their ownbargaining representative. I t6 SeePacific Gas and Electric,87 NLRB 257 at 263 (1949);New EnglandPower Company (Western Division),120 NLRB 666, 668 (1958).7 Sec. 9(b).8MichiganBell Telephone Company,192 NLRB 1212 (1971).9We note that there are smaller units of comptrollers,elevator operators,and sanitary engineers10As noted above, the commercial employees are divided into two units,one for the Chicago area and another for the rest of the State.11We therefore find that current bargaining arguments,between IllinoisBell and the respective unions representing their employees, do not consti- ILLINOIS BELL TELEPHONE CO.In sum, we find that the employees in the IllinoisDistrict may constitute a separate appropriate unit ifthey so desire or they may be included in systemwidedepartmental units with other employes of IllinoisBell. In these circumstances, we will direct self-deter-mination elections among the employees in the Illi-noisDistrict to determine whether they wish to con-stitute a separate appropriate unit represented by theCWA or whether they wish to become part of theIllinoisBell systemwide departmental units.Accordingly, we shall direct that elections be heldin the following voting groups:A : All commercial department employees in theIllinoisDistrict,excludingmanagerial andprofessional employees,watchmen, guards,and supervisors within the meaning of theAct.B: All plant department employees in the Illi-noisDistrict, excluding office clericals, mana-gerial,professional employees,watchmen,guards, and supervisors within the meaning ofthe Act.C: All traffic service or operator service em-ployees in the Illinois District, excluding of-fice clericals, managerial - and professional em-ployees,watchmen, guards, and supervisorswithin the meaning of the Act.If a majority of the employees in voting group A votefor the TCEU, they will have indicated their desire tobecome part of the Illinois Bell systemwide unit ofcommercial department employees and the RegionalDirector is instructed to issue a certification of repre-sentative to that effect. If a majority of the employeesvote for the CWA, they will have indicated their de-sire to remain a separate appropriate unit repre-tute bars as to the Illinois District and that there is a question concerningthe representation of these employees which can only be resolved by self-determination elections.487sented by that labor organization.If a majority of the employees in voting group Bvote for the IBEW, they will have indicated their de-sire to become part of the Illinois Bell systemwideunit of plant department employees and the RegionalDirector is instructed to issue a certification of repre-sentative to that effect. If a majority of the employeesvote for the CWA, they will have indicated their de-sire to remain a separate appropriate unit repre-sented by CWA.If a majority of the employees in voting group Cvote for the CWA District 5, they will have indicatedtheir desire to become part of the Illinois Bell system-wide unit of traffic or operator services departmentemployees and the Regional Director is directed toissue a certification of representative to that effect. Ifa majority of the employees in voting group -C votefor the CWA, they will have indicated their desire toremain a separate appropriate unit represented bythe CWA.Should, however, a majority of the employees ineach of the above voting groups select the CWA In-ternational, as their bargaining representative, theRegional Director is instructed to issue a certificationof representative for an overall unit of Illinois Dis-trict employees.-Finally, should a majority of the employees in anyor all of the above voting groups -vote for neither ofthe bargaining representatives on their respectiveballots, they will have indicated their desire not to berepresented and the Regional Director is instructedto issue the appropriate certification(s) to that effect.ORDERIt is hereby ordered that the petitions filed in Cases14-UC-49, 14-UC-50;and 14-UC-51, beand theyhereby are, dismissed.[Direction of Elections andExcelsior,footnoteom-itted from publication.]